The husband and two of the children of the testatrix would construe the language of the third clause of the will of Mrs. Stearns, "I hereby give, devise and bequeath all the rest, residue and remainder of my personal estate," as devising and bequeathing all the residue and remainder of the real and personal estate of the testatrix. The husband and the two children of the testatrix contend that the term used in the third clause of the will is equivocal or ambiguous as to the property disposed of therein, and *Page 219 
that the intent of the testatrix, the ascertainment of which is the primary end of all construction of every will, can only be known by resort to extrinsic evidence, and that the extrinsic evidence offered was admissible to show the purpose of the testatrix in making her will, to be to carry out an arrangement made with her husband that they make mutual wills of a certain character, and that pursuant to that purpose, they instructed a scrivener to make such wills, and both the testatrix and her husband understood that the will of the testatrix and that of the husband as drafted by the scrivener and executed by them, had conveyed to the other all the residue of their respective estates after the cash legacies to their children. This claim is based upon the rule of construction of wills as expressed in Wigram's fifth proposition: "For the purpose of determining the object of a testator's bounty, or the subject of disposition, or the quantity of interest intended to be given by his will, a court may inquire into every material fact relating to the person who claims to be interested under the will, and to the property which is claimed as the subject of disposition, and to the circumstances of the testator, and of his family and affairs, for the purpose of enabling the court to identify the person or thing intended by the testator, or to determine the quantity of interest he has given by his will." Wigram on Wills (5th Ed.) p. 56. Quoting and approving this proposition in Thompson v. Betts,74 Conn. 576, 579, 51 A. 564, we add this comment: "In short, the court may, by evidence of extrinsic facts other than direct evidence of the intention of the testator, put itself as near as may be `in the condition of the testator in respect to his property, and the situation of his family,' for the purpose of rightly understanding the meaning of the words of his will." The contention is made that the term "personal estate" *Page 220 
as used in the will before us is an ambiguous or equivocal term and that the court may receive extrinsic evidence for the purpose of enabling it to determine the quantity of interest given by this term. "Personal estate" is an ambiguous term. It may be used to designate every species of property not coming under the denomination of real estate; in its broader meaning it embraces personal property of every description and kind. Bellow v. Allen's Administrator,22 Vt. 108, 110; In re Althause's Estate, 63 N.Y. App. Div. 252,71 N.Y.S. 445. It may be used to designate personal effects, as jewelry, wearing apparel and the like, but not stocks or intangibles. In re Lippincott'sEstate, 173 Pa. 368, 34 A. 58, 59. In SouthingtonBank  Trust Co. v. American Baptist HomeMis. Soc., 96 Conn. 107, 113, 113 A. 166, we held that, from the surrounding circumstances, it was clear that the testator used the term "personal estate" in the more restricted sense of personal effects. And when the context and extrinsic evidence does not show that it was used in a restricted sense, it will be held to embrace every form of personal property, that is, all property not falling within the category of real estate.Gallagher v. McKeague, 125 Wis. 116, 103 N.W. 233,234. Moreover, this term is found in the residuary clause of this will, indicating that the testatrix intended by it to embrace all of her personal property, of every description and kind and not within the designation of real estate.
Extrinsic evidence can show, between different meanings of this term, the meaning the testatrix intended, but her intention to give something more than the quantity of property that might be embraced in the term under any of its meanings cannot be shown, for that would be to make a will for the testatrix other than the one she did make. If personal estate as used *Page 221 
in this clause has the meaning of personal property of every kind, the equivocation or ambiguity in the use of this term is resolved. The clause would then disclose a clear purpose and a definite meaning which evidence of extrinsic facts indicating a different purpose or intention on the part of the testatrix would not be admitted to contradict, vary or control. The extrinsic evidence admissible under Wigram's fifth proposition is received "in order to aid a doubtful interpretation, and not so as to materially qualify or contradict the instrument or interpolate a testamentary gift which its own tenor did not justify." 1 Schouler on Wills (5th Ed.) § 588. Counsel inveigh against a rule excluding the evidence offered as one which would carry us back to the "stiff and superstitious formalism," to use the language of Wigmore (2d Ed., Vol. 5, § 2461), from which the law had slowly emerged into a condition of "flexible rationalism." We find no occasion to trace through our own decisions the completeness with which we have accepted and applied Wigram's fifth proposition. We admit parol evidence of the meaning of the testator in the use of some term or word in a will when the meaning is equivocal or ambiguous. That is a very different proposition from that which would substitute in place of the term or word another term or word not used by the testator, or add to a term or a clause an omission.
In re Curtis-Castle Arbitration, 64 Conn. 501,30 A. 769, is an example of our application of this rule, and with its citations makes the rule easily understood. The attempt to prove by oral evidence that the testatrix intended to devise and bequeath her real estate as well as her personal property when her will gave merely her "personal estate" is not new to this jurisdiction. A similar attempt in related matters has been made on other occasions and uniformly failed. We cite *Page 222 
four of the most conspicuous instances. In Mahoney
v. Mahoney, 98 Conn. 525, 120 A. 342, parol evidence was offered that a testator knew and believed that his daughters never intended to marry, in reality for the purpose of striking from the will the phrase "leaving no child or children at the death of my said wife." This was an attempt to show that the testator intended something other than the language of the will expressed. We held that the intention was clearly disclosed in the will, and that evidence to vary that intention could not be considered. In Day v. Webler,93 Conn. 308, 105 A. 618, parol evidence was offered that the testatrix intended by the use of the term "children" to include Mrs. Loomis, who was not a child. We held the offer inadmissible. In Jackson v. Alsop,67 Conn. 249, 252, 34 A. 1106, a devise was made in a will to Dr. Alsop of a one-quarter interest of certain real estate "to him . . . and his heirs and assigns forever." Evidence was offered to show the intention of the testator for the purpose of establishing that there was intended by the testator to make a "substitutionary devise to the children of Dr. Alsop." In holding the evidence inadmissible, we said: "In the interpretation of a will parol testimony may always be received to remove any ambiguity which may be found to exist in the words of description, either of the property intended to be devised, or as to the person intended to be the devisee. Here no such ambiguity is shown or claimed. The parol evidence was offered to show that the testatrix intended a different result from the one which the words of her will, taken in their primary sense, would indicate." In Thompson v.Betts, 74 Conn. 576, 51 A. 564, a will gave a legacy to one and later again gave the same legacy to this person. Offer was made to show that the testator intended to give both legacies, by evidence that the legatee *Page 223 
was his favorite sister; we held that the evidence could not be admitted to change the rule that the legatee was prima facie entitled to one legacy only. It was held in Graham v. Graham, 23 W. Va. 36, that it was beyond the power of the court to enlarge the phrase in a will, "the rest of my estate personal," to "the rest of my estate real and personal," since this would be making a will for the testator. 1 Schouler on Wills (5th Ed.) §§ 527, 568.
There is another and a controlling reason why this evidence was inadmissible. The utmost the offer discloses is the purpose and intention of the testatrix to devise and bequeath all the residue and remainder of her estate to her husband, and her instruction, through her husband acting as her agent, to the scrivener to so draft the will, and that he failed to draft the will in this particular in accordance with his instructions. The rule is, we believe, universal, that parol evidence of intent cannot be admitted to supply a possible defect or omission in a will occurring through mistake or inadvertence whether of the testatrix or the scrivener. This was declared to be the law of this jurisdiction nearly one hundred years ago and it has remained our law ever since. Avery v. Chappell, 6 Conn. 270, was a bill in equity through which it was attempted to change a provision in a will in which the testator had given the use of his estate during her widowhood to his wife, by parol evidence that before making his will, the testator declared his intention to give the land in question to his wife until his son Charles should arrive at full age. The court found that the scrivener, by mistake, drew the will giving her the estate only during her widowhood. We say of this offer: "It is however, urged, that parol evidence ought to be admitted, to correct mistakes in deeds and other writings; and that a court of equity will relieve against *Page 224 
such mistakes, as well as against fraud. . . . There is no doubt, that a mistake in a deed or contract may be shown by parol proof; and that, either by a party seeking relief against it in his bill, or setting it up, by way of defense, to rebut an equity. . . . But the plaintiffs in this bill, are obliged to go much further, to obtain the relief sought. They must show, that the testator's intention may be proved to be different from what appears on the face of the will, by parol evidence that he directed the scrivener so to write it that the wife should enjoy the estate till the son should be twenty-one years of age. It is not believed, that any principle or precedent can be found to establish such a doctrine." Shortly after this decision, in Comstock
v. Hadlyme Eccl. Soc., 8 Conn. 254, 265, 266, the offer was made to prove that the scrivener had omitted to include a legacy to grandchildren and that for this reason the will was void. Determining the point we say: "How often is it, that the words used by the scrivener convey a different estate from what the testator designed. Yet it has always been decided, that parol testimony could not be admitted to prove, that the devisor meant to give a different estate from what the will expressed. . . . If by the construction given to the words used, the intent may be defeated, and yet the will remain valid, why shall not the same effect follow where it arises from an omission to insert certain words which were intended. In neither case, is the effect of the will exactly what the testator intended; but in neither case, can the fact be ascertained, without the aid of parol testimony; and if such testimony is to be admitted, we do away [with] part at least of the beneficial effect of the statute of frauds, and leave every will exposed to litigation, on a claim of a different intent." See also Fairfield v. Lawson, 50 Conn. 501, 509;Woodruff v. Migeon, 46 Conn. 236; Hanvy v. Moore, *Page 225 140 Ga. 691, 696, 79 S.E. 772; Lemax v. Lemax, 218 Ill. 629,75 N.E. 1076; Gardner on Wills (2d Ed.) § 105, p. 339. Since the will has not disposed of the real estate, it becomes intestate estate.
The final question is whether, under General Statutes, § 5055, the husband is barred of the share which he would have taken under the statute had he made and filed his election so to take. The part of § 5055, applicable reads as follows: "Where the husband has by will devised or bequeathed a portion of his property to his surviving wife, or where the wife by will has devised or bequeathed a portion of her property to her surviving husband, such provision shall be taken to be in lieu of the share herein provided for, unless the contrary shall be expressly stated in the will, or shall clearly appear therein; but in any such case the party shall have his or her election whether to accept the provision of such will or take such statutory share, and such election shall be made in writing signed by the party entitled to make the same, and lodged with the Court of Probate before which such estate is in settlement, within two months after the expiration of the time limited for the exhibition of claims against said estate; and if not so made such person shall be taken to have accepted the provisions of the will, and shall be barred of said statutory share." The statute is too plain to require construction. The will did give to the husband a portion of the estate of the testatrix. The husband made no election in writing as to whether he would accept or reject the provisions of the will in lieu of his statutory share as husband of the testatrix. The terms of this statute are explicit, and however unfortunate the result, the facts of record bring the case exactly within the statute and require us to hold that the husband "shall be taken to have accepted *Page 226 
the provisions of the will, and shall be barred of said statutory share."
We answer questions one, two and three in the negative, and questions four, five and eight in the affirmative. Other questions, in view of these answers, do not require answer.
The Superior Court is advised to render judgment in accordance with the answers given to the foregoing questions.
   No costs will be taxed in favor of any party in this court.
In this opinion the other judges concurred.